UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2014 The Bancorp, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-51018 Delaware 000-51018 23-3016517 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 409 Silverside Road Wilmington, DE 19809 (Address of principal executive offices, including zip code) 302-385-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. The Bancorp, Inc. (“Bancorp”) (NASDAQ: TBBK), a financial holding company, issued a press release on August 12, 2014 regarding its quarterly earnings press release for the second quarter of 2014, which was issued on July 23, 2014. The press release is attached hereto as Exhibit 99.1. The information contained herein or attached hereto is furnished and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information contained in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or any other document filed pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Press release Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 12, 2014 The Bancorp, Inc. By:/s/ Paul Frenkiel Name:Paul Frenkiel Title:Chief Financial Officer and Secretary EXHIBIT INDEX ExhibitNo. Description Ex-99.1 Press release
